DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

3.	The following office action is in response to communications received on 12/15/2020. Claims 5, 18 and 19 have been amended; claims 15-17 are canceled. Thus, claims 1-14 and 18-20 are currently pending in this application.
4.	Due to the new ground of rejection, the following is a Non-final Office Action in response to the communications received on 12/15/2020.
Each of claims 18 and 19 was previously indicated as being nonobvious over the prior art; however, reevaluation of the disclosure has revealed that the specification does not provide a specific description directed to the limitations recited according to each of the above claims. Particularly, the specification appears to rely on a broad description (e.g. “a word-graph construction approach”, “multi-sentence compression”).  Accordingly, the prior art does suggest each of claims 18 and 19 (see below the discussion presented under section §103).  

Response to Amendment
5.	The amendment to claims 5, 18, 19, along with the cancelation of claims 15-17, is sufficient to overcome the rejections set forth in the previous office-action under sections §112(a), §112(b) and §112(d). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 1, 2, 4-6, 8-12 and 18-20 are rejected under 35 U.S.C.103 as being unpatentable over Kong 2019/0058793 in view of Xiao 2017/0323636 and further in view of Bednarek 6,965,868. 
Konig teaches the following claimed limitations: a method comprising: training, by one or more processors, a chatbot for a customer chat simulation based on a customer service conversation data, a task scenario and a customer persona ([0015], [0044] and [0066] to [0068]: e.g. a computerized system for training and evaluating a human-agent(s) of a contact center, wherein the training/evaluation of the human-agent is managed via one or more chat-bots [or chat robots] that implement machine-learning algorithm; and wherein the above chat-bot is trained based on recorded/live human customer dialogs, including one or more interaction topics, and personalities or moods of one or more customers, etc. Accordingly, the system already trains a chatbot for a customer chat simulation based on a customer service conversation data, a task scenario and a customer persona), monitoring, by one or more processors, an interaction between a customer service agent and the chatbot, wherein the interaction includes a first request provided by the chatbot and a first response to the first request provided by the customer service agent in a first customer service agent style ([0040], [0045], [0072]; FIG 6, see labels ‘604’ and ‘606’, or labels ‘616’ and ‘620’/’622’: e.g. the chat-bot interacts with the human-agent by providing at least one request, such as: (i) the chat-bot indicating loss of a password ‘604’, and wherein the human agent provides a corresponding potential response ‘606’; or (ii) the chat-bot indicating loss of a security code ‘616’, and wherein the customer agent provides a corresponding potential response ‘620’/’622’. In this regard, the customer agent is already interacting according to his/her style); determining, by one or more processors, a model customer service agent response to the first request using a sequence-to-sequence model, wherein the sequence-to-sequence model receives as an input sequence the first request, and wherein the sequence-to-sequence model generates as an output sequence the model customer service agent response ([0082], [0083], [0120] to [0122] e.g. based on the request above, the system determines—from one or more candidate responses—at least one expected response [i.e. a model customer service agent response] that the human-agent is expected to provide; and such determination involves navigating through a dialog tree involving sequences of interactions, wherein various potential dialog clusters are represented as one or more nodes of the dialog tree. As evident from the above scenario, the system implements a translation scheme/algorithm that correlates the received input sequence with an output sequence; and thereby estimates the next sequence from the last one [Also see [0100] to [0103]). Accordingly, the system already implements a sequence-to-sequence model, which receives the first request as an input sequence, and thereby  determines a model customer service agent as an output sequence); determining, by one or more processors, an assessment of a performance of the customer service agent based on a comparison between the first response and the model customer service agent response; generating, by one or more processors, feedback for the customer service agent based on the assessment of the performance of the customer service agent ([0087], [0111] to [0113], [0116], lines 24-32; [0123] and [0124]: e.g. based on the evaluation of the response that the human-agent provides, such as determining whether the response from the human-agent is similar to one or more of the expected potential responses [i.e. the model customer service agent response], the system determines various performance attributes relating to the human-agent; such as: the behavior or conduct of the human-agent, the effectiveness of the human-agent, one or more performance scores, etc., and wherein the system also presents one or more feedbacks to the human-agent, including one or more reports depicting the skills or the proficiency status of the human-agent, etc.). 
Konig does not explicitly describe that the input is being received in reverse order.
Xiao discloses a system that implements a sequence-to-sequence model neural network ([0045] to [0047]) for determining a response(s) to a natural language utterance input received from a user; and wherein the system receives the input in reverse order ([0060] and [0061]: e.g. the natural language utterance, “what recipe can be prepped in less time than rice pudding can be cooked”, is received in reverse order as “cooked be can pudding rice than time less in prepped be can recipe what”).   
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Konig in view of Xiao; for example, by incorporating an algorithm(s) that involves a neural network (an encoder-decoder neural network) that is configured to receive the input from the human-agent in reverse order (e.g. the words of the sentence/phrase is fed in reverse order), in order to improve the performance of the system when processing the input (e.g. such reverse input enables the decoder to start processing or translating the words in the correct order as provided by the human-agent; and thereby improving the performance or efficiency of the system).    
	Although Konig implements a functionality for matching a customer service agent to a customer in a customer service routing system ([0056], lines 15-21; [0057], [0058]), Konig does not describe such matching using the customer service agent style and the performance of the customer service agent as a ground truth. 
	However, Bednarek discloses a system that implements an algorithm for matching a customer to a service agent; wherein data that indicates each customer’s preferences relating to an agent’s style is stored in the system; and wherein 
the algorithm utilizes the agent’s style and performance ranking to attain the matching (col.85, lines 30-52).
Konig in view of Xiao and further in view of Bednarek; for example, by incorporating an algorithm(s) that matches a customer to a service agent based on the analysis of one or more attributes relating to each of the customer and the agent; such as the agent’s style, the agent’s performance ranking, styles that the customer prefers, the customer’s characteristics, etc., in order to enable the system to accurately match a customer to the most pertinent service agent during call routing, so that the quality of the service that the system provides to customers is significantly improved.  
	Konig in view of Xiao and further in view of Bednarek teaches the claimed limitations as discussed above. Konig further teaches: 
Regarding each of claim 2, determining, by the one or more processors, a plurality of model customer service agent responses using the sequence-to-sequence model; and selecting, by the one or more processors, the model customer service agent response from the plurality of model customer service agent responses based on a target style, a target tone, or the customer persona ([0065], [0067], [0123] and [0127]: e.g. as already discussed above, the chat-bot is trained based on recorded/live human customer dialogs, which includes  personalities or moods of one or more customers; and wherein during interaction with the human-agent, the chat-bot determines—from one or more candidate responses—at least one expected response that the human-agent is expected to provide, wherein such determination involves navigating through a dialog tree involving sequences of interactions. Accordingly, the system determines a plurality of model customer 
service agent responses using the sequence-to-sequence model; and selects the model customer service agent response from the plurality of model customer service agent responses based on a target style, a target tone, or the customer persona); 
Regarding claim 4, wherein the plurality of model customer service agent responses are based on the customer persona, the task scenario, and at least one context data ([0072], lines 1-9; [0073]: [0082] and [0085]: e.g. similar to the discussion per claim 2, the system implements machine-learning algorithm for learning: dialogs involving various interaction topics; dialogs that resulted in successful call resolution for one or more topics; dialogs exhibiting different personalities or moods; dialogs involving one or more specific scenarios, including a scenario involving an angry customer, etc. This already suggests that the plurality of model customer service agent responses are based on the customer persona, the task scenario, and at least one context data);
Regarding claim 5, wherein the customer persona, the task scenario, and the at least one context data are applied as additional constraints for word embedding in the sequence-to-sequence model ([0072], lines 1-9; [0073], [0082] and [0085]: e.g. the system implements machine-learning algorithm for learning various types of dialogs, including dialogs exhibiting different personalities or moods—such as an angry customer, etc.; and wherein during interaction with the human-agent, the chat-bot provides a response to the human-agent based on such learnt personalities or moods of at least one customer. Accordingly, the customer persona, the task scenario, and the at least one context data are applied as additional constraints for word embedding in the sequence-to-sequence model);  
Regarding claim 6, the comparison between the first response and the model customer service agent response is based, at least in part, on automatic metrics ([0041]; see ¶[0162] to ¶[0164] of US 2018/0096617, which is App. No.15/282963: e.g. 
the system already implements various automatic metrics, for determining the similarities between an agent’s response and a model response; such as calculating Tf-idf for the words and phrases in the interaction, and/or word2vec, etc.);  
Regarding claim 8,  wherein the automatic metrics  include a Tf-idf score ([0041]; see ¶[0162] to ¶[0164] of US 2018/0096617, which is App. No. 15/282963: e.g. as already discussed above per claim 6, the system already implements various automatic metrics for determining the similarities between an agent’s response and a model response, including calculating Tf-idf metric/score for the words and phrases in the interaction);
Regarding claim 9, wherein the automatic metrics include a word2vec score ([0041]; see ¶[0162] to ¶[0164] of US 2018/0096617, which is App. No. 15/282963: e.g. as already discussed above per claim 6, the system already implements various automatic metrics for determining the similarities between an agent’s response and a model response, including calculating word2vec metric/score for the words and phrases in the interaction); 
Regarding claim 10, wherein the selecting of the model customer service agent response from the plurality of model customer service agent responses is based on the target style, wherein the target style is selected from a group of customer chatbot styles, and wherein the group of customer chatbot styles is built as a bottom-up taxonomy by performing unsupervised machine learning to extract customer chatbot styles from the customer service conversation data ([0067], [0072], [0073], [0082] and [0084]: e.g. the quality monitoring component of the system already implements different chat-bots for different scenarios, such as: different interaction topics, different personalities or moods, etc., wherein the system learns—from live or recoded real interactions—various attributes relating to the agent(s) and/or the customer(s); such as: whether the human-agent had a successful first call resolution, whether the human-agent complied with guidelines or procedures, etc., and thereby one or more corresponding dialog trees or sequence of interactions is modeled based on the process learnt above [i.e. the customer chatbot styles is built as a bottom-up taxonomy by performing unsupervised machine learning to extract customer chatbot styles from the customer service conversation data]. As already pointed out above, the algorithm learns from live or recorded real interactions; and therefore the process implies unsupervised learning); 
Regarding claim 11, wherein the selecting of the model customer service agent response from the plurality of model customer service agent responses is further based on a beam search ([0065] to [0067], [0098], [0123] and [0127]: e.g. as already discussed above, the chat-bot is trained based on recorded/live human customer dialogs, which includes  personalities or moods of one or more customers; and wherein during interaction with the human-agent, the chat-bot determines—from one or more candidate responses—at least one expected response that the human-agent is expected to provide; and wherein such determination involves navigating through a dialog tree involving various sequences of interactions. It is worth noting that a beam search is a search technique in which a number of alternatives—i.e. beams—are evaluated in parallel; for example, evaluating a graph involving multiple nodes, and thereby maintaining only the best nodes; see “Jop shop scheduling with beam search”. Accordingly, the algorithm that Konig describes already utilizes a beam search since it involves the process of navigating through a dialog tree, which comprises a plurality of nodes, in order to select a relevant node. Thus, Konig already determines a plurality of model customer service agent responses using the sequence-to-sequence model; and selects the model customer service agent response from the plurality of model customer service agent responses utilizing a beam search based on a target style, a target tone, or the customer persona). 
Regarding claim 12, Konig in view of Xiao and further in view of Bednarek teaches the claimed limitations as discussed per claim 1.
wherein the determining of the assessment of the performance of the customer service agent includes comparing the performance of the customer service agent to a threshold level of performance”, is already addressed per the modification discussed according to claim 1 since the modified system already considers the agent’s performance ranking (e.g. a performance ranking typically indicates whether the agent is performing above average, or below average, etc.).  
Konig in view of Xiao and further in view of Bednarek teaches the claimed limitations as discussed per claim 1. Konig further teaches: 
Regarding claim 18, determining, by the one or more processors, a plurality of model customer service agent responses using a word-graph construction approach ([0098]; [0119] to [0124]: e.g. the dialog tree is constructed by arranging a plurality of nodes in one or more layers; and wherein each node comprises one or more words. Accordingly, the above indicates that the system already implements a word-graph construction approach);
Regarding claim 19, determining, by the one or more processors, a plurality of model customer service agent responses using multi-sentence compression ([0098], [0111], [0112]: e.g. the system analyzes the agent’s real interactions, wherein such real interactions involve a plurality of dialog sequences; and thereby the system identifies one or more dialog sequences that resulted in achieving a goal(s), etc.; and wherein the identified dialog sequences are utilized to generate one or more dialog trees; also see [0090] to [0092] of US 2017/0116173. Thus, the system applies at least a multi-sentence compression to modify a plurality of model customer service agent responses).
Regarding claim 20, Konig in view of Xiao and further in view of Bednarek teaches the claimed limitations as discussed per claim 1.
Konig further teaches, wherein the generated feedback is selected from the group consisting of: (i) a multiple-choice question, (ii) an empty response template, and (iii) a desired keyword ([0087]: e.g. as already discussed per claim 1, the system also presents one or more feedbacks to the human-agent, including one or more reports depicting the skills or the proficiency status of the human-agent, etc. Accordingly, the feedback involves at least a desired keyword).

●	Claim 3 is rejected under 35 U.S.C.103 as being unpatentable over Kong 2019/0058793 in view of Xiao 2017/0323636, in view of Bednarek 6,965,868 and further in view of Xiong 2018/0329884. 
	Regarding claim 3, Konig in view of Xiao and further in view of Bednarek teaches the claimed limitations as discussed above per claim 1. 
	Konig does not explicitly describe that the sequence-to-sequence model: (i) uses an encoder neural network to map variable length input sequences to fixed length vectors, and (ii) uses a decoder neural network to map the fixed length vectors to variable length output sequences.
	However, Xiong discloses a system that implements a sequence-to-sequence model that involves an encoder-decoder neural network, wherein the encoder maps variable length input sequences to fixed length vectors; and wherein the decoder maps the fixed length vectors to variable length output sequences ([0115] to [0117] and also [0121] to [0123]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 
Konig in view of Xiao, in view of Bednarek and further in view of Xiong; for example, by incorporating an algorithm(s) that allows the encoder to encode the input sequence received from the human-agent (e.g. the input sequence received in reverse order) into a fixed length vector; and wherein the decoder processes the fixed length vector received from the encoder when determining the one or more candidate responses, in order to simplify the decoding process of the input sequence (e.g. preventing the processing of an arbitrarily long input sequence by converting the input sequence into a fixed length vector, etc.), so that the efficiency of the system is further enhanced.     
●	Claim 7 is rejected under 35 U.S.C.103 as being unpatentable over Konig 2019/0058793 in view of in view of Xiao 2017/0323636, in view of Bednarek 6,965,868 and further in view of Wang 2014/0255886.
	Regarding claim 7, Konig in view of Xiao and further in view of Bednarek teaches the claimed limitations as discussed above per claim 6. 
	Koing does not explicitly describe that the automatic metrics include a BLEU score.
	However, Wang teaches a system that evaluates the correctness of a response received from a user by comparing the response to at least one reference response; and wherein the system implements one or more text analysis schemes, including a BLEU scheme, and thereby the system generates a BLEU score that indicates whether the user’s response is similar to the reference response, i.e. the higher the BLEU score the more similar the user’s response is to the reference response, etc. ([0028] and [0029]). 
before the effective filing date of the claimed invention, to modify the invention of Koing in view of Xiao, in view of Bednarek and further in view of Wang by incorporating one or more efficient response analysis schemes, such as the BLEU scheme as discussed per Wang, in order to enable the modified system to efficiently and accurately determine whether each respective response that the human-agent provides is similar to at least one corresponding model response (e.g. a high BLEU score indicates a good match, etc.), so that the subsequent performance score that the system generates regarding the human-agent would also be more accurate; thereby improving the overall accuracy and/or efficiency of the system.   
●	Claims 13 and 14 are rejected under 35 U.S.C.103 as being unpatentable over Konig 2019/0058793, in view of in view of Xiao 2017/0323636, in view of Bednarek 6,965,868 and further in view of Morrison 2007/0011005.
	Regarding claims 13 and 14, Konig in view of Xiao and further in view of Bednarek teaches the claimed limitations as discussed above per claim 12. 	 
	Konig in does not explicitly describe, determining that the performance of the customer service agent is below the threshold level of performance; and reducing a difficulty level for training the customer service agent (per claim 13); determining that the performance of the customer service agent is above the threshold level of performance; and increasing a level of uncertainty in responses provided by the chatbot (per claim 14).

Morrison discloses a computer-based training system that provides training to a user; wherein the system determines the user’s performance; and thereby the system (i) increases the difficulty level of the training if the user’s performance is above a passing score, (ii) decrease the difficulty level of the training if the user’s performance is below a passing score ([0027], [0120]; also see claim 8). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Konig in view of Xiao, in view of Bednarek and further in view of Morrison; for example, by upgrading the algorithm of the chat-bot, so that it further provides the agent with one or more additional trainings that involve one or more assessments; wherein the agent’s performance is also evaluated based on a passing score assigned to the training; and wherein the system (i) increases the difficulty level of the training if the agent’s performance is above the passing score, (ii) decreases the difficulty level of the training if the agent’s performance is below the passing score, etc., in order to enable the system to properly identify training materials that are appropriate to the skill level of the agent, so that the agent would have a better chance to develop his/her skills smoothly.  
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-14 and 18-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-11, 14-18, 20-24 and 26-31 of the copending Application No. 15/725613.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features are directed to obvious modification of the claims in the corresponding pending application. 

Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 8 (or claim 15) of Application No.15/725613; for example, by executing the functional limitations recited per claim 8 (or per claim 15), and thereby performing the steps of current claim 1, etc., 
in order to expand the benefit and practical implementation or application of claim 8 (or claim 15) of Application No.15/725613 (similar analysis applies to each respective dependent claims). 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Argument
8.	Applicant’s arguments have been fully considered (i.e. the arguments filed on 12/15/2020). However, Applicant’s arguments are now persuasive.
Applicant argues, 
. . . claim 1 recites, inter alia, "determining, by the one or more processors, an assessment of a performance of the customer service agent based on a comparison between the first response and the model customer service agent response" and "matching, by the one or more processors, the customer service agent to a customer in a customer service routing system using the first customer service agent style and the performance of the customer service agent as a ground truth." This claim language is not taught or   suggested by Konig, Xiao, Bednarek, Xiong, and/or Wang, whether considered alone or in any combination. 
For example, while the Office Action introduces Bednarek as allegedly teaching "matching, by the one or more processors, the customer service agent to a customer in a customer service routing system using the first customer service agent style and the performance of the customer service agent as a ground truth," a close review of Bednarek reveals that the "performance ranking" of Bednarek is not the same as the "performance of the customer service agent" of claim 1. In Bednarek, "performance of sales agents" is monitored using "customer surveys or measurable performance indicators," not "based on a comparison between [a] first response and [a] model 

	However, the Office disagrees with the above arguments at least for the following reasons:
Firstly, Applicant fails to properly construe the teaching of Bednarek as applied to the current claim 1. For instance, Applicant incorrectly concludes that “the ‘performance ranking’ of Bednarek is not the same as the ‘performance of the customer service agent’ of claim 1. In Bednarek, ‘performance of sales agents’ is monitored using ‘customer surveys or measurable performance indicators,’ not ‘based on a comparison between [a] first response and [a] model customer service agent response,’ as claimed”
However, unlike Applicant’s assertion, Bednarek is not necessarily required to establish the ranking based on a comparison between a first response and a model customer service agent response. Particularly, the primary reference, Konig, already generates such ranking—a score—based on the comparison between a first response and a model customer service agent response ([0123], [0124]). Of course, Konig does not explicitly describe the use of two attributes, i.e. the agent’s style and performance, as a ground truth for matching the agent to a customer. In this regard, Bednarek teaches a system that utilizes at least two attributes, agent’s style and performance ranking, as a ground truth for matching an agent to a customer ([0085] lines 30-52).

one or ordinary skill in the art) would be motivated to modify Konig’s system in order to achieve the advantages discussed under section §103. Particularly, the artisan would incorporate an algorithm(s) that matches a customer to a service agent based on the analysis of one or more attributes relating to each of the customer and the agent (e.g. the agent’s style, the agent’s performance ranking, styles that the customer prefers, the customer’s characteristics, etc.), in order to enable the system to accurately match a customer to the most pertinent service agent during call routing, so that the quality of the service that the system provides to customers is significantly improved
The above observation demonstrates that Applicant fails to properly construe the combined teaching of the references. Consequently, Applicant’s arguments are not persuasive. 
Secondly, Applicant further asserts that “Furthermore, Bednarek makes no reference whatsoever to the concept of a ‘ground truth.’ Therefore, Bednarek cannot possibly teach or suggest ‘matching, by the one or more processors, the customer service agent to a customer in a customer service routing system using the first customer service agent style and the performance of the customer service agent as a ground truth,’ as claimed”  
However, again unlike Applicant’s assertion, Bednarek is not necessarily required to mention the term “ground truth”. Particularly, the original disclosure does not even provide a specific definition regarding the so-called “ground truth”, except for broadly stating, “In some embodiments, the style and performance of a customer service agent can be used as ground truth to learn a customer service routing system to consider the match between the style of a customer service agent and customer personas” (see [0038] of the specification). 
Accordingly, the teaching of Bednarek discussed above is consistent with the reasonable interpretation of the term. In this regard, while failing to identify a structural and/or functional feature, Applicant appears to be relying on the term “ground truth” to patentablly distinguish the claim from the prior art. Consequently, Applicant’s argument is certainly flawed. 
Thus, at least for the reasons discussed above, none of the current claims is patentable over the prior art. 


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN HUNTER can be reached on (571) 270-7791. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715